DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s reply dated 12/03/2021 has been received. Claims 2-3 and 5-6 are canceled. Claims 103 and 104 are added. Claims 1,4,7-9 and 103-104 are pending and under consideration. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1,4,7-9 and 103-104 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Enablement is considered in view of the Wands factors (MPEP 2164.01(a)).  The court in Wands states: "Enablement is not precluded by the necessity for some experimentation such as routine screening.  However, experimentation needed to practice the invention must not be undue experimentation.  The key word is 'undue,' not 'experimentation.' "  (Wands, 8 USPQ2d 1404).  Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention.  "Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations."  (Wands, 8 USPQ2d 1404).  The factors to be considered in determining whether undue experimentation is required include: (1) the quantity of experimentation necessary, (2) the amount or direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.  While all of these factors are considered, a sufficient amount for a prima facie case are discussed below.

The claims are drawn to methods of producing brown adipocytes from terminally differentiated cells using various combinations of inhibitor and activator compounds. The specification shows that various combination have varying degrees of efficiency in derivation of the brown adipocytes from the fibroblasts. The specification also teaches that these same compounds can be used in various overlapping combinations that, while shown to give rise to brown adipocytes, also give rise to osteoblasts, chondrocytes, neural cells and cardiomyocytes. While the specification does teach obtaining the brown adipocytes, it cannot be determined from the guidance in the specification what method steps are carried out to have these combinations result in brown adipocytes as opposed to one of the other cell types derived using the same combinations. 
This is also exemplified by the art. For example, Xu taught culture of fibroblasts with dorsomorphin (D; inhibits ALK2, ALK3, ALK6 and AMPK), SB431542 (S; inhibits ALK5) and CHIR99021 (G; GSK inhibitor). This combination meets the limitations of claim 1 but does not result in brown adipose but results in neural cells. Likewise the specification teaches the DSG combination.

It is also noted that the claims encompass inclusion of a GSK3b inhibitor. However, Takeda (2018, Bioscience Reports, 38:BSER201716550, pages 1-19) teaches at the bottom pf page 7 that CHIR99021 strongly inhibits brown adipogenesis and the specification at Figure 3 supports this report. 
The specification does teach obtaining brown adipose cells. However, it cannot be determine what compound or culture condition within, or outside, the breadth of claims specifies that the fibroblasts become brown adipose as opposed to another cell type because combinations within the scope of the claims have been shown in the specification and art to also lead to other cell types. 
It is also noted that the specification only supports fibroblast as a starting cell type. Fibroblasts are known in the art to be more plastic than other terminally differentiated cell types. Grath (2019, Journal of Biological Engineering, 13: pages 1-15) teaches that even fibroblasts of different sources differ in their plasticity and ease of transdifferentiating.  Grotheer (2021, Scientific Reports, 11:11968, 17 pages) taught that different cell types, MSCs of different tissue origin and cells of different age result in different cells when cultured with dorsomorphin and/or SB43152. This is likely due to different receptor combinations being expressed on different cell types. Grotheer states, “Our study elucidated that ASC, DSC, and FB vary functionally in their osteogenic differentiation, depending on their tissue origin and replicative senescence” (Abstract). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The rejection of claims 2-4 and 6-8 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn in light of the amendments to the claims. 
Claim 103 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 103 is unclear as to whether it encompasses a requirement of two different Alk2 inhibitors. Dorsomorphin, which is required is an Alk2 inhibitor. Claim 103 also recites, more generically, an Alk2 inhibitor. Thus, it is not clear if inclusion of dorsomorphin in the media would obviate the inclusion of any recited optional components. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a 

The rejection of claims 2,3 and 7-8 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, is withdrawn in light of the amendments to the claims. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The rejection of claim(s) 1-6,8 rejected under 35 U.S.C. 102a1 as being anticipated by Madhu (2016, Stem Cells International, Article 1035374, pages 1-13) is withdrawn because Madhu does not start with a terminally differentiated cell. 
The rejection of claim(s) 1-9 under 35 U.S.C. 102a1 as being anticipated by Xu (Molecular Psychiatry, 2016, 21:62-70; published online 7/28/2015) is withdrawn. Xu does not teach that the method results in brown adipose.
The rejection of claim(s) 2-3,6 and 8-9 under 35 U.S.C. 102a1 as being anticipated by Remst (Cell Tissue Res, 2014,355:163-171) is withdrawn. Remst does not teach that the method results in brown adipose.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Madhu (2016, Stem Cells International, Article 1035374, pages 1-13) in view of Xu (Molecular Psychiatry, 2016, 21:62-70; published online 7/28/2015).
Madhu taught culture of adipose cells in dorsomorphin (D; inhibits ALK2, ALK3, ALK6 and AMPK) and SB431542 (S; inhibits ALK5), meeting the limitations of claim 1. Madhu did not teach culture in the presence of a p53 inhibitor.
However, Xu taught culture of fibroblast in dorsomorphin (D; inhibits ALK2, ALK3, ALK6 and AMPK) and SB431542 (S; inhibits ALK5) as well as in in the presence of p53shRNA. Xu  taught that efficiencies and yields were much reduced when p53 was not knocked down.
It would have be obvious at the time of filing to include p53shRNA in the culture with dorsomorphin and SB43152 as taught by Xu, in the culture of Madhu to obtain the invention as claimed. One would be motivated to make such a combination to obtain greater efficiency and yield as taught by Xu. One would have a reasonable expectation of success because the differentiation culture conditions of the two teachings were otherwise the same.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALARIE BERTOGLIO whose telephone number is (571)272-0725.  The examiner can normally be reached on M-F 6AM-2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


VALARIE E. BERTOGLIO, Ph.D.
Examiner
Art Unit 1632


/VALARIE E BERTOGLIO/           Primary Examiner, Art Unit 1632